Citation Nr: 0707538	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  03-11 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 RO decision.  In March 2005, the 
veteran testified before the Board.  The Board remanded the 
case in June 2005.

In December 2006, the Board received additional evidence from 
the veteran without a waiver of initial RO consideration.  
But since the Board's decision is fully favorable to the 
veteran, there is no prejudice to the veteran from the 
Board's consideration of this evidence.


FINDINGS OF FACT

1.  The veteran's active service includes service awards and 
decorations for combat-related campaigns, as well as a Combat 
Infantryman Badge, an Air Medal in support of aerial missions 
over hostile territory, and a Purple Heart.

2.  The veteran is currently diagnosed with PTSD, which is 
related to verified combat stressors from his active service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125, 4.130 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the full grant of benefits sought on appeal in 
this decision with respect to the issue that follows, the 
Board need not discuss whether VA has complied sufficiently 
with any applicable requirements to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2006).  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for disability shown after 
service, when all the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection for a claimed disorder requires (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  This determination is based on analysis of all 
the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

This case involves PTSD, which involves additional 
considerations.  Service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis 
must comply with the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV)); credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. §§ 3.304(f), 4.130; see Cohen v. 
Brown, 10 Vet. App. 128, 140 (1997).

The evidence to establish the occurrence of a recognizable 
stressor during service in support of a PTSD diagnosis will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by recognized military 
combat citations or other official records.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

Where a claimed stressor is alleged to have occurred during 
combat, VA must make a specific finding as to whether the 
claimant was involved in combat.  Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  Service records or "other supportive 
evidence" may establish combat status.  West v. Brown, 7 
Vet. App. 70, 76 (1994).  However, VA is not required to 
accept a claimant's allegations of combat service.  Rather, 
in arriving at its findings of fact, VA must address the 
credibility of the testimony and statements of record.  
Cohen, 10 Vet. App. at 145-46.

"[T]he phrase 'engaged in combat with the enemy' requires 
that the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  VAOPGCPREC 12-99 (Oct. 
18, 1999) (cited at 65 Fed. Reg. 6256 (Feb. 8, 2000)).  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  Ibid.  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat-related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other probative 
evidence supporting his allegations.  Zarycki, 6 Vet. App. at 
98.

Where the record does not reflect that a claimant engaged in 
combat with the enemy under 38 U.S.C.A. § 1154(b), his 
assertions, standing alone, cannot as a matter of law provide 
evidence to establish that he "engaged in combat with the 
enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
credible supporting evidence that the claimed in-service 
event actually occurred cannot be provided by medical opinion 
based on a post-service medical examination.  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  This means that "other 
credible supporting evidence from any source" must be 
provided. Corroboration of every detail of a claimed 
stressor, including the veteran's personal participation, is 
not required; rather, a veteran only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (quoting Suozzi v. Brown, 
10 Vet. App. 307 (1997)).

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, including 
lay testimony.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  
For instance, independent evidence such as radio logs and 
morning reports which establish the occurrence of a stressful 
event and implies a claimant's personal exposure is 
sufficient to constitute credible supporting evidence.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  But the regulatory 
requirement for "credible supporting evidence" means that a 
claimant's testimony, or the medical opinion based upon post-
service examination, alone cannot establish the occurrence of 
a non-combat stressor.  Dizoglio, 9 Vet. App. at 166; Moreau, 
9 Vet. App. at 396.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board gives the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Recent VA psychiatric treatment records from August 2006 to 
October 2006 reflect that the veteran is clinically and 
formally diagnosed with PTSD related to claimed traumatic 
experiences in Vietnam.  Thus, a current medical diagnosis of 
PTSD and a causal nexus between diagnosed PTSD and the 
claimed in-service stressors is shown by the evidence of 
record.  38 C.F.R. § 3.304(f).   

The veteran has described various stressors, including being 
shot at while entering tunnels; witnessing 500 Vietnamese 
bodies while in an abandoned underground graveyard; shooting 
a Vietnamese soldier at point-blank range; seeing a friend 
die in his hands during a firefight; and being close to death 
on numerous occasions.  His service personnel records 
indicate that he was awarded various medals and decorations, 
including a Purple Heart, a Combat Infantryman Badge, and an 
Air Medal for participation in aerial missions over hostile 
territory during his active service, as well as the National 
Defense Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal, the Army Commendation Medal, and the Bronze 
Star Medal.  Therefore, the Board finds that the veteran's 
combat duties during his active service support his claimed 
PTSD stressors because they are consistent with the 
circumstances, conditions, or hardships of that service.  38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d). 

Thus, the evidence shows that the veteran experienced a 
verified combat stressor during service, that he now has a 
PTSD diagnosis that satisfies VA requirements, and that his 
PTSD diagnosis is related to the in-service combat stressor.  
Accordingly, the Board concludes that service connection for 
PTSD is warranted.


ORDER

Service connection for PTSD is granted.


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


